EXHIBIT 10.2

 

HAWKINS, INC.

 

2004 OMNIBUS STOCK PLAN

 

 

RESTRICTED STOCK AGREEMENT

 

 

Name of Employee:

 

 

 

No. of Shares Covered:

 

Date of Issuance:

 

 

 

Vesting Schedule pursuant to Section 3:

 

 

 

 

 

 

 

No. of Shares Which

Vesting Date(s)

 

 

 

 

Become Vested as of Such Date

 

 

 

 

--------------------------------------------------------------------------------


 

This is a Restricted Stock Agreement (“Agreement”) between Hawkins, Inc., a
Minnesota corporation (the “Company”), and the above-named employee of the
Company (the “Employee”).

 

Recitals

 

WHEREAS, the Company maintains the Hawkins, Inc. 2004 Omnibus Stock Plan (as
amended from time to time, the “Plan”);

 

WHEREAS, the Board of Directors of the Company has appointed the Compensation
Committee  (the “Committee”) with the authority to determine the awards to be
granted under the Plan; and

 

WHEREAS, the Committee or its designee has determined that the Employee is
eligible to receive an award under the Plan in the form of restricted stock and
has set the terms thereof;

 

NOW, THEREFORE, the Company and the Employee mutually agree as follows:

 

Terms and Conditions*

 

1.             Grant of Restricted Shares.

 

(a) Grant.  The Company hereby issues to the Employee the number of shares
specified at the beginning of this Agreement (the “Restricted Shares”) on the
terms and conditions and subject to

 

--------------------------------------------------------------------------------

*              Unless the context indicates otherwise, terms that are not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

 

--------------------------------------------------------------------------------


 

the restrictions set forth in this Agreement.  The term “Restricted Shares” also
refers to all securities received by the Employee in replacement of or in
connection with the Restricted Shares granted hereby pursuant to a
recapitalization, reclassification, stock dividend, stock split, stock
combination or other relevant event.

 

(b) Certificate.  Within a reasonable time after the execution of this Agreement
by the Employee and the Company, the Company shall have a certificate or
certificates representing the Restricted Shares issued in the name of the
Employee and delivered to the Company to hold until the vesting and other
conditions set forth in this Agreement have been satisfied.  The Company shall
pay all original issue or transfer taxes, if any, with respect to the issue or
transfer of the Restricted Shares and all fees and expenses necessarily incurred
by the Company in connection therewith.  All Restricted Shares so issued shall
be fully paid and nonassessable.  Notwithstanding anything to the contrary in
this Agreement, the Company shall not be required to deliver a certificate or
certificates representing any Restricted Shares prior to (i) the vesting of such
Restricted Shares in accordance with Section 3 and (ii) the completion of such
registration or other qualification of such Restricted Shares for sale under the
laws, rules or regulations of any state or other jurisdiction as the Company
shall determine to be necessary or desirable.  Upon the vesting of Restricted
Shares in accordance with Section 3 and provided that the other conditions set
forth in the previous sentence and elsewhere in this Agreement have been
satisfied, the Company shall deliver a certificate or certificates representing
such vested Restricted Shares to the Employee as promptly as practicable.

 

2.             Forfeiture Events and Transfer Restrictions.

 

(a) Forfeiture Events.  Upon the occurrence of a “Forfeiture Event” (as defined
below), the Employee shall forfeit to the Company all of the Restricted Shares
that have not become vested pursuant to Section 3, and upon such forfeiture the
Employee shall immediately return any stock certificates representing Restricted
Shares then held by the Employee and execute and deliver such stock powers as
the Company may request.  The Restricted Shares that are forfeited pursuant to
the previous sentence shall become authorized but unissued shares of the
Company’s capital stock.  A Forfeiture Event means any of the following events:

 

(i) termination of the Employee’s employment with the Company or its Affiliates
for any reason, whether by the Company with or without cause, voluntarily or
involuntarily by the Employee or otherwise (“Termination of Employment”); or

 

--------------------------------------------------------------------------------


 

(ii) any attempt to transfer or otherwise dispose of any of the Restricted
Shares, or to levy any attachment or pursue any similar involuntary process with
respect to any Restricted Shares, in violation of Section 2(b) of this
Agreement.

 

For purposes of this Agreement, neither the transfer of the Employee between any
combination of the Company and its Affiliates, nor a leave of absence granted to
the Employee by the Company, shall be deemed a Termination of Employment.

 

(b) Limitation on Transfer.  Until such time as the Restricted Shares have
become vested under Section 3 of this Agreement, the Employee shall not transfer
the Restricted Shares and the Restricted Shares shall not be subject to pledge,
hypothecation, execution, attachment or similar process.  Any attempt to assign,
transfer, pledge, hypothecate or otherwise dispose of any Restricted Shares
contrary to the provisions hereof, and any attempt to levy any attachment or
pursue any similar process with respect to them, shall be null and void.

 

3.                                      Vesting.   The Restricted Shares shall
cease to be subject to forfeiture under Section 2 hereof in the numbers and on
the dates specified in the vesting schedule at the beginning of this Agreement;
provided, however, that the Restricted Shares shall immediately cease to be
subject to forfeiture under Section 2 hereof (i) upon the occurrence of a
Fundamental Change or (ii) if the Employee’s employment with the Company or an
Affiliate terminates because of death or disability.  Restricted Shares that
have so ceased to be subject to forfeiture are sometimes referred to as “vested”
or as “Vested Shares” in this Agreement

 

4.                                      Shareholder Rights.  As of the date of
issuance specified at the beginning of this Agreement, the Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, except as otherwise specifically provided in this Agreement.

 

5.                                      Tax Withholding.  The parties hereto
recognize that the Company or a subsidiary of the Company may be obligated to
withhold federal and state taxes or other taxes upon the vesting of the
Restricted Shares, or, in the event that the Employee elects under Code Section
83(b) to report the receipt of the Restricted Shares as income in the year of
receipt, upon the Employee’s receipt of the Restricted Shares.  The Employee
agrees that, at such time, if the Company or a subsidiary is required to
withhold such taxes, the Employee will promptly pay, in cash upon demand to the
Company or the subsidiary having such obligation, such amounts as shall be
necessary to satisfy such obligation.  The Employee further acknowledges that
the Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code,

 

--------------------------------------------------------------------------------


 

the income tax laws of any municipality, state or foreign country in which the
Employee may reside, and the tax consequences of the Employee’s death.

 

6.             Restrictive Legends and Stop-Transfer Orders.


 


(A) LEGENDS.  THE CERTIFICATE OR CERTIFICATES REPRESENTING THE RESTRICTED SHARES
SHALL BEAR THE FOLLOWING LEGEND (AS WELL AS ANY LEGENDS REQUIRED BY APPLICABLE
STATE AND FEDERAL CORPORATE AND SECURITIES LAWS) NOTING THE EXISTENCE OF THE
RESTRICTIONS SET FORTH IN THIS AGREEMENT:

 


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND MAY BE
TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT
BETWEEN THE COMPANY AND THE EMPLOYEE, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.”

 


(B) STOP-TRANSFER NOTICES.  THE EMPLOYEE AGREES THAT, IN ORDER TO ENSURE
COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY MAY ISSUE
APPROPRIATE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND
THAT, IF THE COMPANY TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE
NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.

 

(c) Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.

 

7.                                      Interpretation of This Agreement.  All
decisions and interpretations made by the Committee with regard to any question
arising hereunder or under the Plan shall be binding and conclusive upon the
Company and the Employee.  If there is any inconsistency between the provisions
of this Agreement and the Plan, the provisions of the Plan shall govern.

 

8.                                      Not Part of Employment Contract;
Discontinuance of Employment.  This Agreement awards restricted stock to the
Employee, but does not impose any obligation on the Company to make any future
grants or issue any future awards to the Employee or otherwise continue the
participation of the

 

--------------------------------------------------------------------------------


 

Employee under the Plan.  This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment and
otherwise deal with the Employee without regard to the effect it may have upon
him or her under this Agreement.

 

By executing this Agreement, the Employee expressly acknowledges the above.

 

9.                                      Binding Effect.  This Agreement shall be
binding in all respects on the heirs, representatives, successors and assigns of
the Employee.

 

10.                               Choice of Law.  This Agreement is entered into
under the laws of the State of Minnesota and shall be construed and interpreted
thereunder (without regard to its conflict-of-law principles).

 

11.                               Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties hereto with
respect to the issuance and sale of the Restricted Shares and the administration
of the Plan and supersede all prior agreements, arrangements, plans, and
understandings relating to the issuance and sale of these Restricted Shares and
the administration of the Plan.

 

12.                               Amendment and Waiver.  Except as provided in
the Plan, this Agreement may be amended, waived, modified, or canceled only by a
written instrument executed by the parties or, in the case of a waiver, by the
party waiving compliance.

 

13.                               Acknowledgment of Receipt of Copy.  By
execution hereof, the Employee acknowledges having received a copy of the Plan.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAWKINS, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

--------------------------------------------------------------------------------